Citation Nr: 9910467	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  97-31 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to a higher evaluation for residuals of a right 
thumb injury, rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel


INTRODUCTION

The appellant has served in the United States Army Reserves 
from September 1987 to May 1996, and beyond.  The disability 
at issue was incurred during inactive duty training in May 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 RO rating decision that granted service 
connection for residuals, injury right thumb, and assigned a 
zero percent evaluation under diagnostic code 5224.  The 
appellant submitted a notice of disagreement in March 1997, 
and the RO issued a statement of the case in September 1997.  
The appellant submitted a substantive appeal in November 
1997.  In April 1998, the RO increased the rating for 
residuals of a right thumb injury to 10 percent, effective 
from the original date of claim in February 1996.  The 
appellant has continued her appeal.


FINDING OF FACT

Residuals of a right thumb injury are manifested primarily by 
arthritis and occasional pain on use that produce some 
functional impairment and are equivalent to not more than 
favorable ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a right thumb injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Codes 5003, 5010, 5224 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The appellant had active service in the United States Army 
Reserves on various dates from September 1987 to May 1996, 
and continues to serve in the Reserves.

Service medical records reveal that the appellant jammed her 
right thumb and tore a right thumb ligament while using a 
weapon during Reserves training in May 1991.

Records of a Dr. Anne J. Miller reveal that the appellant 
continued having pain using her right thumb for pressure 
activities and for opening bottles in November 1991, and that 
she underwent reconstructive surgery of a torn ligament in 
her right thumb in March 1992. 

Statements from the appellant in February 1996 indicate that, 
since her surgery, she has had constant pains and aches, 
stiffness, and limited mobility and flexibility of her right 
thumb, which causes her to take time off from her employment. 
The appellant stated that she works as a medical technologist 
in a clinical laboratory, which requires the use of her hands 
for testing and to dispense and pipette reagents and samples.  
The appellant asserted that she has taken over six months of 
sick leave and vacation leave since her surgery, and that her 
time off from employment varies from approximately one to 
three days per incident.
 
The appellant underwent a VA hand, thumb, and fingers 
examination in April 1996.  She reported having discomfort in 
her right thumb, especially with prolonged use. The report of 
this examination revealed a well-healed surgical scar 
consistent with the ligament repair.  The report also noted 
the following:  The right thumb area was somewhat tender.  
The range of motion of her thumb, at the interphalangeal (IP) 
joint and at the metacarpal-phalangeal (MCP) joint, was equal 
on both hands.  The range of motion at the IP joint was 90 
degrees of flexion; at the MCP joint, there was 50 degrees of 
flexion.  Hyperextension at the IP joint was 10 degrees 
bilaterally, and extension at the MCP joint went to 0 degrees 
bilaterally.  There was full opposition of the right thumb to 
each of the other fingers.  An x-ray of the right thumb 
revealed metallic sutures overlying the first MCP joint.  
There was no degenerative joint disease.  The examiner found 
that the appellant's right thumb was stable and had excellent 
range of motion, and that the chronic intermittent pain about 
the thumb experienced by the appellant was a residual with 
prolonged use.  It was the examiner's belief that the chronic 
intermittent pain was not impairing the function of the 
appellant's right thumb to a significant degree.

VA medical records reveal that the appellant was treated for 
increased soreness, swelling, and a throbbing sensation of 
her right thumb in July 1996, and for pain and numbness in 
August 1996.

Records of a Dr. Anne J. Miller reveal that the appellant was 
treated for increasing problems with her right thumb in July 
1996, consistent with synovitis of the affected MCP joint of 
the thumb, and was advised to take over-the-counter anti-
inflammatories.  The appellant was given a prescription to 
have a splint made to protect the right thumb while using it 
at work.

A September 1997 RO rating decision continued the 
noncompensable evaluation for residuals, injury right thumb.

The appellant underwent a VA hand, thumb, and fingers 
examination in February 1998.  She reported intermittent 
right thumb pain, and that she used medications and a hand 
splint whenever the pain was severe.  The report of this 
examination revealed that the appellant was right-handed and 
noted the presence of a one-inch vertical, well-healed scar 
over the right hand, right thumb area.  The examiner also 
noted that the appellant's right hand had no muscle atrophy, 
and the appellant had good handgrips.  The examiner noted 
tenderness on palpation on the first MCP joint.   There was 
no swelling, no crepitation, and no warmth noted in the first 
MCP joint; neither was there sensory or motor deficit in the 
right hand.  The examiner noted that functions were intact.  
An x-ray revealed surgical wires and no definite acute 
fractures.  The appellant was diagnosed with history of right 
thumb injury, status post surgery, and with post-traumatic 
arthritis of the right hand.

An April 1998 RO rating decision increased the noncompensable 
evaluation for residuals, injury right thumb, to 10 percent 
under diagnostic code 5299-5224, effective from February 
1996.



B. Legal Analysis

The appellant's claim for a higher evaluation for the 
residuals of a right thumb injury is well grounded, meaning 
it is plausible.  The Board finds that all relevant evidence 
has been obtained with regard to the claim and that no 
further assistance to the appellant is required to comply 
with VA's duty to assist her.  38 U.S.C.A. § 5107(a) (West 
1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole history, 38 C.F.R. § 4.41, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the initial assignment of a disability rating has been 
appealed, the Board must consider the rating, and, if 
indicated, the propriety of a staged rating, from the initial 
effective date forward.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Also, where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

In evaluating the appellant's claim for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the appellant's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 167 (1991).  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential the examination on which ratings 
are based adequately portray the anatomical damage, and the 
functional loss, with respect to all these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Favorable ankylosis of the thumb of either hand warrants a 10 
percent evaluation.  A 20 percent evaluation for ankylosis of 
the thumb of either hand requires unfavorable ankylosis.  
Ankylosis is considered to be favorable when the ankylosis 
does not prevent flexion of the tip of the thumb to within 2 
inches (5.1 cms.) of the median transverse fold of the palm.  
It is unfavorable when it precludes such motion.  38 C.F.R. 
§ 4.71a, Code 5224.  Amputation of a thumb at the distal 
joint or through the distal phalanx warrants a rating of 20 
percent.  Diagnostic Code 5152.
 
Arthritis due to trauma, substantiated by x-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitations of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.72a, 
Code 5003.

In this case, the medical evidence shows no limitation of 
motion of the right thumb, but the evidence does show that 
the appellant has intermittent pain on use.  Whenever the 
pain becomes severe, the appellant requires medication and 
uses a hand splint.  The evidence also shows that the 
appellant has missed time from her employment, since her 
surgery, reportedly due to pain in her right thumb.  Pain may 
provide a basis for a compensable disability rating.  
Smallwood v. Brown, 10 Vet. App. 93, 98 (1997).  The Board 
has carefully considered the appellant's statements to the 
effect that she has functional impairment from painful motion 
associated with her right thumb injury.  38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59.

The appellant's residuals, right thumb injury, are currently 
evaluated as 10 percent disabling under diagnostic code 5299-
5224.  This rating acknowledges functional impairment due to 
pain, since limitation of motion has not been demonstrated.  
A VA examination in April 1996 found that the appellant's 
right thumb functions were not impaired to a significant 
degree.  While an x-ray taken in April 1996 revealed no 
degenerative joint disease, an x-ray taken less than two 
years later did not rule out degenerative joint disease and, 
in fact, the appellant was diagnosed in February 1998 with 
post-traumatic arthritis in her right hand.  Limitation of 
motion in an affected joint or joints is a common 
manifestation of arthritis.  VAOPGCPREC 9-98.  After 
consideration of all the evidence, including the appellant's 
statements and regulatory provisions, as well as DeLuca v. 
Brown, 8 Vet. App. 202 (1995), dealing with functional 
impairment caused by pain, the Board notes that residuals of 
the appellant's right thumb injury are manifested primarily 
by arthritis and intermittent pain on use that produce some 
functional impairment.  In light of all evidence of record, 
the Board finds that the appellant's present level of 
disability and functional loss due to intermittent pain on 
use do not more closely approximate "unfavorable ankylosis" 
or amputation at the distal joint, either of which would 
warrant a 20 percent rating.  Both VA examinations minimized 
any functional impairment, and the pain on use is only 
intermittent.  There is no indication that, on average, the 
appellant's use of her hand approximates the condition that 
would be present if the distal phalanx were amputated or if 
the thumb were rigid in a position where it could not come 
within 2 inches of the palm.  In this regard the evidence is 
not in equipoise, but is against a higher rating.  Thus the 
benefit of the doubt cannot be applied.  38 U.S.C.A. 
§ 5107(b) (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Accordingly, a rating higher than 10 percent has not been 
warranted since the effective date of the claim. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Fenderson v. West, 
No. 96-947 (U.S. Vet. App. Jan. 20, 1999).

ORDER

A rating higher than 10 percent for residuals, right thumb 
injury, is denied.


		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

